Exhibit ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion and analysis of our financial condition as at December31, 2007 and 2006 and our results of operations for the years ended December31, 2007 and 2006 and the period from October4, 2005 through December31, 2005. This discussion should be read in conjunction with our audited consolidated financial statements and related notes included in Item 8 of this Form 10-K. Some of the information contained in this discussion and analysis is included elsewhere in this document, including information with respect to our plans and strategy for our business, and includes forward-looking statements that involve risks and uncertainties. Please see the“Cautionary Statement Regarding Forward-Looking Statements” for more information. You should reviewItem 1A, “Risk Factors”for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements. 1 Executive Overview We are aglobal reinsurance and insurance company. Through our subsidiaries, we write primarily property, property catastrophe, short-tail specialty and casualty reinsurance and through Island Heritage, we primarily write property insurance. We were formed by Haverford, a company controlled and capitalized by Mark Byrne, the Executive Chairman of our Board of Directors, and David Brown, our Chief Executive Officer, and we commenced operations in December2005. On March 30, 2007, the Company’s common shares began trading on the New York Stock
